Citation Nr: 1551069	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  10-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to a rating higher than 20 percent for a right leg disability.

2.  Entitlement to a rating higher than 20 percent for a left leg disability.

3.  Entitlement to a rating higher than 20 percent for a back disability (osteoarthritis of the lumbar spine).

4.  Entitlement to a rating higher than 10 percent for bilateral hearing loss. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION


The Veteran had active military service from November 1975 to November 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a hearing before the Board in his April 2010 substantive appeal, scheduled for October 2015.  However, he failed to appear and has not shown good cause as to why.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected back, bilateral leg, and bilateral hearing loss disabilities are more severe than his current evaluations would indicate.
A review of the record reflects that there are VA outpatient records that have not been associated with the electronic claims file.  In this regard, a February 2010 Statement of the Case referenced and considered South Texas Healthcare system outpatient treatment records dated from October 2005 to November 2008 and a June 2015 Supplemental Statement of the Case referenced and considered Texas Valley Coastal Bend OPC treatment records dated from April 2011 to June 2014.  However, the most recent VA outpatient treatment records currently associated with the electronic file are dated through October 2008.  

Moreover, in a July 2010 statement, the Veteran indicated that he underwent a VA examination in June 2010 (rescheduled from June 2009) at the Frank Tejeda OPC which is also not of record.  In this regard, the Board notes that the Veteran underwent VA examinations at that clinic in January 2010 which are of record.

Appellate review of the increased rating claims cannot be completed in the absence of the records referenced.  Accordingly, while on Remand the Veteran's VA treatment records and any outstanding VA examination reports should be associated with the claims file.

With regard to the TDIU claim, the Board notes that the RO denied a TDIU in the July 2009 rating decision which is currently on appeal.  However, in the April 2010 substantive appeal, the Veteran stated that he was unable to work due to his service-connected disabilities.  When a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, although his TDIU claim was previously denied, it may be effectively re-raised when the evidence is added to the record which may support a claim of unemployability that was not previously considered.

Accordingly, the case is REMANDED for the following actions:


1.  Obtain all outstanding VA medical records related to the Veteran's back, bilateral leg, and bilateral hearing loss disabilities, including those from the South Texas Healthcare System and Texas Valley Coastal Bend OPC and any VA examinations conducted at the Frank Tejeda OPC on or about June 18, 2010.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all records he believes to be pertinent-this will also expedite the case).

2.  After the foregoing has been completed, schedule the Veteran for a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities, standing alone.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  

The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




